

116 HR 6181 IH: Ensuring Emergency Food Security Act
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6181IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Ms. DeLauro (for herself, Mr. McGovern, Ms. Pingree, Mrs. Hayes, Ms. Lee of California, and Ms. Fudge) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo prevent the changing of regulations governing the Supplemental Nutrition Assistance Program, to provide for expanded food security, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Emergency Food Security Act.2.Immediate suspension of implementing rule changes for the Supplemental Nutrition Assistance ProgramNo Federal funds (including fees) made available for any fiscal year may be used to finalize, implement, administer, enforce, carry out, or otherwise give effect to any proposed rule that would decrease program benefits or impact program eligibility of the Supplemental Nutrition Assistance Program.3.Temporary increase in benefits under the Supplemental Nutrition Assistance Program(a)Maximum benefit increase(1)In generalBeginning the first month that begins not less than 10 days after the date of enactment of this Act, the value of benefits determined under section 8(a) of the Food and Nutrition Act of 2008 and consolidated block grants for Puerto Rico and American Samoa determined under section 19(a) of such Act shall be calculated using 113.6 percent of the June 2019 value of the thrifty food plan as specified under section 3(o) of such Act.(2)Termination(A)The authority provided by this subsection shall terminate after September 30, 2020.(B)Notwithstanding subparagraph (A), the Secretary of Agriculture may not reduce the value of the maximum allotments, minimum allotments or consolidated block grants for Puerto Rico and American Samoa below the level in effect for fiscal year 2020 as a result of paragraph (1).(b)Requirements for the SecretaryIn carrying out this section, the Secretary shall—(1)consider the benefit increases described in subsection (a) to be a mass change;(2)require a simple process for States to notify households of the increase in benefits;(3)consider section 16(c)(3)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)(3)(A)) to apply to any errors in the implementation of this section, without regard to the 120-day limit described in that section;(4)disregard the additional amount of benefits that a household receives as a result of this section in determining the amount of over issuances under section 13 of the Food and Nutrition Act of 2008 (7 U.S.C. 2022); and(5)set the tolerance level for excluding small errors for the purposes of section 16(c) of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(c)) at $50 through September 30, 2020.(c)Administrative expenses(1)In generalFor the costs of State administrative expenses associated with carrying out this section and administering the Supplemental Nutrition Assistance Program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the Secretary shall make available $145,000,000 in fiscal year 2020 and $150,000,000 in fiscal year 2021, of which $4,500,000 is for necessary expenses of the Food and Nutrition Service for management and oversight of the program and for monitoring the integrity and evaluating the effects of the payments made under this section.(2)Timing for fiscal year 2020Not later than 60 days after the date of enactment of this Act, the Secretary shall make available to States amounts for fiscal year 2020 under paragraph (1).(3)Allocation of fundsExcept as provided for management and oversight, funds described in paragraph (1) shall be made available as grants to State agencies for each fiscal year as follows:(A)Seventy-five percent of the amounts available for each fiscal year shall be allocated to States based on the share of each State of households that participate in the Supplemental Nutrition Assistance Program as reported to the Department of Agriculture for the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of enactment) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)).(B)Twenty-five percent of the amounts available for each fiscal year shall be allocated to States based on the increase in the number of households that participate in the Supplemental Nutrition Assistance Program as reported to the Department of Agriculture over the most recent 12-month period for which data are available, adjusted by the Secretary (as of the date of enactment) for participation in disaster programs under section 5(h) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)).(d)FundingThere are appropriated to the Secretary out of funds of the Treasury not otherwise appropriated such sums as are necessary to carry out this section.4.Providing for the treatment of jobless workers(a)Treatment of jobless workers(1)Remainder of fiscal year 2020 through fiscal year 2022Beginning with the first month that begins not less than 10 days after the date of enactment of this Act and for each subsequent month through September 30, 2022, eligibility for Supplemental Nutrition Assistance Program benefits shall not be limited under section 6(o)(2) of the Food and Nutrition Act of 2008.(2)Fiscal year 2023 and thereafterBeginning on October 1, 2022, for the purposes of section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)), a State agency shall disregard any period during which an individual received benefits under the Supplemental Nutrition Assistance Program prior to October 1, 2021.5.Expansion of the Food Distribution Program on Indian Reservations(a)Food Distribution Program on Indian ReservationsFor the costs relating to facility improvements and equipment upgrades associated with the Food Distribution Program on Indian Reservations, as established under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2013(b)), the Secretary shall make available $5,000,000: Provided, That administrative cost-sharing requirements are not applicable to funds provided in accordance with this provision.